In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-13-00186-CR
                                 ________________________

                            ERIC URIAH CARRILLO, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 181st District Court
                                      Randall County, Texas
                  Trial Court No. 23,880-B; Honorable John B. Board, Presiding


                                          August 19, 2014

               ORDER OVERRULING MOTION FOR REHEARING
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       To paraphrase the State’s response to Appellant’s motion for rehearing, this

appeal has had a “tortured procedural history.” 1 Appellant now asks this Court to again

expend its limited resources to reconsider our opinion of April 10, 2014, which affirmed


       1
         See Carrillo v. State, No. 07-13-00185-CR, 2014 Tex. App. LEXIS 2324 (Tex. App.—Amarillo
Feb. 24, 2014, no pet. h.)(mem. op., not designated for publication), and Carrillo v. State, No. 07-13-
00185-CR, 2014 Tex. App. LEXIS 4006 (Tex. App.—Amarillo April 10, 2014, no pet. h.)(mem. op., not
designated for publication).
his conviction for the offense of robbery following the filing of an Anders brief.2

Appellant requests this Court to “reverse and dismiss” his conviction for robbery based

on the alleged failure to address his claims of (1) the State’s use of “false testimony,” (2)

ineffective assistance of trial counsel and (3) insufficiency of the evidence.


       First and foremost, we remind Appellant and his counsel that the Court was

addressing an Anders brief that stated that there were no meritorious grounds for

reversal. As none were raised, this Court did not fail to address any issue raised by

Appellant. Furthermore, as we stated in our original opinion, we have independently

examined the entire record including, but not limited to, pretrial hearings, evidentiary

rulings, the court’s charges during guilt/innocence and punishment, the punishment and

sentencing phase and trial counsel’s representation to determine whether there were

any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d 403, 409

(Tex. Crim. App. 2008). Also, despite the fact that Appellant did not file a response to

the Anders brief, we considered his communications with the Court as a response—

thereby considering his claims of a meritorious issue. After independently considering

these sources, we found there were no arguable grounds for reversal.


       As to Appellant’s claim concerning whether the State knowingly used “false

testimony,” Appellant confuses the use of inconsistent or recanted testimony with false

testimony.       Furthermore, the testimony used and the sufficiency of the evidence

presented were both addressed in our original opinion.                      As to Appellant’s claim


       2
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


                                                     2
concerning ineffective assistance of trial counsel for failing to develop whether the

State’s witness, Natasha Heller, wished to recant her testimony, the record simply does

not support that claim.    Where the record does not support a claim of ineffective

assistance of counsel, the appropriate means of developing that record is via a writ of

habeas corpus. See Menefield v. State, 363 S.W.3d 591, 592-93 (Tex. Crim. App.

2012).


         Remaining convinced that there are no non-frivolous issues which support a

finding of reversible error, we deny Appellant’s motion for rehearing.




                                                Patrick A. Pirtle
                                                   Justice


Do not publish.




                                            3